Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A, drawn to loupes inserted through a hole in the spectacle lens, see figure 6 (possibly commensurate with claims 7-13), and
Species B, drawn to a loupe suspended in front of a spectacle lens, see figure 9 (apparently unclaimed);
 and
Species i, drawn to magnetically attaching a focusing lens using a holding ring fitting inside of a loupe body, see figures 7A-B (possibly commensurate with claim 2),
Species ii, drawn to magnetically attaching a focusing lens using a pressing unit that fits against a loupe body, see figures 8A-B (possibly commensurate with claim 3);
 and
Species , drawn to loupes with the second attachment unit uses a thread based connector, see figure 17 (possibly commensurate with claims 10 and 12), and 
Species , drawn to loupes with the second attachment unit uses a bayonet type connector, see figures 11-12 and 14 (possibly commensurate with claim 11).
The species are independent or distinct because:
Species A & B utilize distinctly different means of attaching the loupe to spectacles, i.e. insert though or suspended in front of spectacle lenses.
Species i & ii utilize distinctly different parts to connect the focusing lens, i.e. one encircles the lens and the other has a recessed seat for the lens, and further they attach to the loupe body differently, i.e. one fits inside the body and the other abuts the body’s end face.
Species  &  utilize distinctly different means of connecting two tubular elements, i.e. threaded or bayonet connections.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 appear to be generic for Species A & B; claims 1 and 4-13 appear to be generic for Species i & ii; and claims 1-9 and 13 appear to be generic for Species  & .
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                        April 29, 2021